                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-20626-CV-TORRES



MAYTE LOPEZ,

      Plaintiff,

v.

NANCY A. BERRYHILL,
Acting Commissioner of the Social
Security Administration,

      Defendant.

__________________________________________/

     ORDER ON THE PARTIES’ MOTIONS FOR SUMMARY JUDGMENT

      This matter is before the Court as a result of Motions for Summary Judgment

filed by Plaintiff MAYTE LOPEZ (“Lopez” or “Plaintiff”) and Defendant NANCY A.

BERRYHILL (“the Commissioner” or “Defendant) on August 10 and October 19,

2018, respectively. [D.E. 22, 25]. Both parties filed Responses in Opposition to the

other party’s Motion, [D.E. 26, 27], and Plaintiff filed a Reply on November 19, 2018.

[D.E. 28]. The matters are now fully-briefed and ripe for disposition. Following our

review of the arguments set forth by the Commissioner and Lopez, in addition to the

record before us and the governing legal authorities, we hereby hold that Plaintiff’s

Motion is DENIED, Defendant’s Motion is GRANTED, and the decision of the

Commissioner should be AFFIRMED.
             I.     FACTUAL AND PROCEDURAL BACKGROUND

      A.     Relevant Medical Documentation

      On February 14, 2014, Plaintiff sought treatment with Dr. Samuel Mowerman

and reported to the doctor that she was “a mess,” indicating that Prozac had helped

control her depression but caused her at times to become “incredibly angry.” [R. at

427]. Her depression allegedly stemmed from her son’s disability and conflicts she

occasionally had with the child’s father. Id. at 424. Plaintiff reported a lack of energy

and motivation, in addition to crying, sadness and insomnia. Id. Lopez denied suicidal

or homicidal ideations. Id. at 425. Dr. Mowerman diagnosed Plaintiff with bipolar

disorder and recommended she continue with medication and participate in therapy

to help “ventilate feelings of depression.” Id. at 426.

      Plaintiff next treated with Mowerman on May 21, 2014. [R. at 423]. She

described “troubled” feelings due to her significant other being laid off from his job,

which caused difficulties in her obtaining medical insurance for her son. Id. She

reported feeling “sad and overwhelmed.” Id. The next day she treated with Ana Maria

Villaverde, a social worker, who found her mood to be “normal” and her affect

“consistent.” Id. at 421. Plaintiff presented with a Global Assessment of Functioning

(“GAF”) score of 65 (out of a scale of 100), indicative of mild depressive symptoms. Id.

The notes from a follow-up with Ms. Villaverde for an appointment occurring a week

later contained similar findings. Id. at 419-20.

      On June 5, 2014, Dr. Mowerman assigned Plaintiff a GAF score of 75 after she

reported feeling much better. Id. at 417. Plaintiff reported “doing very well” once




                                            2
again on July 2, 2014, although she still experienced “panic-like” episodes on occasion.

Id. at 416. But things took a turn for the worse in September, when Plaintiff said she

felt “terrible” and told Dr. Mowerman she had concerns about an operation her

disabled son might need on his leg. Id. at 415. She also reported difficulty sleeping.

Id. Dr. Mowerman assigned her a GAF score of 55, and recorded her mental status

as “distressed.” Id. Those feelings of distress continued into her next visit on October

21, 2014, when she reported having “difficulties” with both her children and claimed

she had reduced her medications. Id. at 466. Dr. Mowerman assigned her a GAF score

of 52 on that date. Id.

      On November 12, 2014, Lopez reported to Dr. Mowerman that she felt worried

her son might need an additional knee operation, and that she felt a “lack of emotional

control” with “periods of sadness[,] though not intense.” Id. at 503. Mowerman

assigned her a GAF score of 58. Two months later, on January 7, 2015, the GAF score

dropped a few points to 55, which remained consistent during her appointment on

January 14 even though Plaintiff reported feeling “a little better.” Id. at 501-02. On

that same date, Dr. Mowerman completed a psychiatric and psychological evaluation,

where he found Lopez had “marked” difficulties in maintaining concentration,

persistence and pace, with “moderate” limitations in her activities of daily living and

social functioning. Id. at 485. He also noted Lopez suffered from “one or two” repeated

episodes of decompensation within a year, with those episodes lasting for at least two

weeks. Id. at 486. Mowerman supplemented this evaluation later that year and

described Lopez as having “extreme” limitations in her ability to understand,




                                           3
remember and apply information; interact with others, concentrate, persist and

maintain pace; and adapt or manage herself. Id. at 561.

      On February 3, 2015, Lopez reported feeling better, with improved sleeping

habits helped by medication. Id. at 499. Things changed on a visit five weeks later,

where she said she felt “very bad” and described issues with her family that caused

her to feel anger and sadness. Id. at 644. Dr. Mowerman found that she had “clinically

significant symptoms” on a standardized depression screening, assigned her a GAF

score of 50, and recommended her for hospitalization. Id. Lopez agreed to be

hospitalized and was transported to the emergency room that same day. Id.

      After her hospitalization, Plaintiff returned to Dr. Mowerman on April 22,

2015 for a follow-up appointment. She reported feeling better, and discussed feelings

of anxiety and difficulties sleeping. Id. at 641. The notes from a mental status

examination performed during that visit indicated that Lopez denied suicidal or

homicidal ideations, and that her thought process was logical, organized and

associated with good attention and concentration. Id. at 642.

      Later that summer, on August 18, 2015, Plaintiff described feeling “quite

anxious” and reported that only certain medications improved her condition. Id. at

636. Nevertheless, the mental status examination completed by Dr. Mowerman

indicated that Lopez had denied hallucinations and delusions, and that her cognitive

functioning was “intact,” and her insight “fair.” Id. at 637. Two months later, on

October 2, 2015, Dr. Mowerman assigned her a GAF score of 58, and the patient once

again described troubled feelings concerning her son’s disability and the associated




                                          4
medical treatment. Id. at 633. Despite these complaints, Mowerman again found

Plaintiff’s cognitive functioning to be intact, and described her insight as fair.

      Towards the end of 2015, Dr. Mowerman began opining on Plaintiff’s activities

of daily living. On December 9 of that year, he found those activities to be “very

difficult” due to her depressive symptoms. Id. at 626. Her condition continued to

fluctuate leading into 2016, with some reports of an improving condition contrasted

with a worsening of her symptoms. Id. at 617. On May 4, Mowerman noted symptoms

related to agoraphobia, but indicated she had been sleeping better. Id. at 611.

Mowerman described Plaintiff’s progress as “good” on that same date. Id. at 613.

      On July 19, 2016, Dr. Mowerman noted that Lopez’s activities of daily living

were “not difficult at all” due to her depressive symptoms. Id. at 606. On August 10,

she discussed continued improvement in her condition, claiming that she had been

“feeling in better control, sleeping well, [and] eating well.” Id. at 593. Dr. Mowerman

found a lowered dosage of one of her medications to be improving her condition, and

once again noted that her activities of daily living were not difficult at all because of

the depressive condition. Id. at 594. The doctor made this same finding on November

8 and December 7, 2016, and on February 1, 2017. Id. at 118, 564, 575.

      B.     Administrative Proceedings

      Lopez filed for disability benefits on September 17, 2014, alleging an onset date

of April 1, 2014. [R. at 157, 344]. The Commissioner denied the request for benefits

on February 19, 2015. Id. at 288. Lopez sought reconsideration of the Commissioner’s

decision, which was again denied on February 2, 2015. [R. at 237]. Plaintiff then




                                            5
requested that her case be heard by an ALJ, and the Commissioners granted her

request on July 11, 2016. [R. at 248].

       On February 6, 2017, ALJ Joseph Dent held a hearing on Plaintiff’s claim. Id.

at 59. Lopez and her attorney were joined by vocational expert (“VE”) W.R. Harvey

at the hearing. Plaintiff testified on her own behalf, answering questions from both

the ALJ and her lawyer. Plaintiff described her condition as “mood changes,” bipolar

disorder, anxiety and depression. Id. at 70-71. She told the ALJ she had difficulties

being around other people because it would cause her to suffer from panic attacks.

[R. at 70]. She also claimed her condition caused her to argue with clients at work.

Id. at 71. Lopez told the ALJ she cannot focus and suffers from insomnia, despite

taking medications to treat those conditions, and often suffers drowsiness as a side

effect. Id. at 73.

       In terms of her daily activities, Lopez stated she does not drive and has not

done so since 2009. Id. at 65. She has two children, one of whom suffers from a

physical disability that required him to undergo over twelve (12) surgeries. Id. at 67-

69. She occasionally performs chores around the house, and admitted she was able to

complete certain tasks, although sometimes “she can’t finish.” Id. at 72. As a result

of her bipolar disorder, she often experiences periods of “euphoria,” but during times

when she feels “low” she stays in bed for the entire day. Id. at 77. Her son and a friend

assist her during her “low” periods, and both help her take care of her other child. Id.

at 77-78. Her oldest son will also cook for her and shop for groceries during these low

periods. Id. at 78.




                                           6
         Plaintiff worked in beauty services prior to her disability application, assisting

customers with “manicures, pedicure[s], waxing [and] facials.” Id. at 69. She worked

as an independent contractor during this time. Id. at 70. Lopez stated she was a

“pretty good” employee but, as a result of her condition, found it too difficult to work.

Id. at 82, 88. Those difficulties included an inability to focus and an unwillingness to

speak with her clients. Id. at 88-89. She has not attempted to see clients in her own

home, even though she discussed extensive discomfort when working at the spa. Id.

at 88.

         The VE categorized Lopez’s former work as a “cosmetologist,” found at section

332.271-010 of the Dictionary of Occupational Titles (“DOT”). Id. at 92. That work

requires “light physical demands” and a Specific Vocational Level (“SVP”) of 6,

indicative of “skilled” work. Id. The ALJ asked the VE whether a hypothetical

claimant, with medical conditions similar to those described by Lopez and including

certain limitations, 1 would be able to return to past relevant work as a cosmetologist.

Id. The VE answered no. Id. at 93.

         The VE did find, however, that such a hypothetical individual could be

employed in several positions as they currently exist in the national economy: (1)

industrial cleaner, DOT section 381.687-018, a medium-exertional position with an

SVP level of 2; (2) horticultural worker, DOT section 401.687-010, a medium-




1      Those limitations included avoidance of all exposure to hazardous machinery
and heights, with work limited to simple, routine, repetitive tasks requiring only
occasional decision-making, changes in the work setting, and interaction with the
public, supervisors, and co-workers.


                                             7
exertional position with an SVP level of 2; (3) mailroom clerk, DOT section 209.687-

026, with “light” physical demands and an SVP level of 2; and (4) merchandise

marker, DOT section 209.587-034, a light-exertional position with an SVP level of 2.

Id. at 93. When the ALJ reduced the hypothetical individual’s exertional limits to

requiring “light” work, with limitations on the individual’s ability to perform certain

physical activities, the VE testified that such an individual would still be able to work

in both “light” positions of merchandise marker and mailroom clerk. Id. The VE also

found that a third job would be possible for that individual: laundry sorter, DOT

section 361.687-014, with light physical demands and an SVP level of 2. Id. at 94.

      C.     The Administrative Law Judge’s Decision

      ALJ Dent issued his opinion on February 28, 2017. [R. at 38-51]. He chose to

deny Plaintiff’s request for benefits, finding that Lopez did not qualify as “disabled”

within the meaning of the Social Security Act. Id. at 51. In doing so, the ALJ applied

the sequential evaluation process that must be used in these types of claims. See 20

C.F.R. §§ 404.1520; 416.920. The process requires the ALJ to consider, in sequence,

whether a claimant: (1) is working; (2) suffered from a “severe” impairment as defined

by the regulations; (3) has a condition that meets or medically equals those found in

20 C.F.R. Part 404, Subpart P, Appendix 1 (a “listed impairment”); (4) can return to

past relevant work; and (5) if not, whether he can perform other work as it exists in

the national economy. 2



2      If, at step four, a claimant establishes that an impairment prevents him from
performing past relevant work, the burden shifts to the Commissioner to show that
other jobs exist in the national economy which, given the claimant’s limitations, he


                                           8
      At the first step, the ALJ determined that Lopez had not engaged in

substantial gainful activity since her alleged onset date. [R. at 40]. Moving to step

two, ALJ Dent found that Lopez suffered from the following severe impairments:

“depression/bipolar disorder; anxiety; and panic disorder.” Id. At step three, the ALJ

concluded that Plaintiff’s severe medical conditions did not meet or equal the severity

of the listed impairments found in 20 C.F.R. Part 404, Subpart P, Appendix. Id. at

41.

      Before moving to steps four and five, the ALJ assessed Plaintiff’s residual

functional capacity (“RFC”). Id. at 43. The regulations define a claimant’s RFC as the

ability to perform physical and mental work activities on a sustained basis despite

limitations arising from the alleged condition. 20 C.F.R. §§ 404.1520(e); 416.920(e).

The ALJ completed this intermediary step, finding that Lopez

      has the residual functional capacity to perform a full range of work at
      all exertional levels, except she must avoid all exposure to hazardous
      machinery and unprotected heights. The claimant is also limited to
      simple, routine, repetitive tasks in a low-stress job (which is defined as
      involving only occasionally decision making, only occasional changes in
      the work setting, and only occasional interaction with [the] public,
      coworkers, and supervisors, with no production rate or pace work
      similar to that of an assembly line).

Id. Based on this description of Plaintiff’s RFC, the ALJ found she could not perform

past relevant work. Id. at 48. ALJ Dent concluded, however, that there were other

jobs available in the national economy that Plaintiff could perform, finding that she



or she can still perform despite the alleged medical condition. Chester v. Bowen, 786
F.2d 1050, 1052 (11th Cir. 1986). If the Commissioner carries this burden, the
claimant must then rebut the finding and show that he cannot perform the work
suggested by the Commissioner. Id.


                                          9
could work as an industrial cleaner, horticultural worker, mailroom clerk,

merchandise marker, and laundry sorter. Id. at 49. Thus, the ALJ determined that

Plaintiff could not be considered disabled for purposes of social security, since she

could perform the work required by these positions. Id. at 51.

      Plaintiff appealed the ALJ’s decision on May 1, 2017. Id. at 291. The

Administration’s Appeals Council denied the request for review on December 18,

2017, id., and Plaintiff timely sought review of that decision in this Court on February

18, 2018. [D.E. 1].

                             II.   LEGAL STANDARD

      The Social Security Act gives federal courts the power “to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing

the decision of the Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the Commissioner’s

decision, however, is limited to the following determinations: (1) whether the

Commissioner’s findings are supported by the substantial evidence contained in the

record; and (2) whether the Commissioner applied the correct legal standards.” Moore

v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005).

      We must affirm the Commissioner’s decision if it is supported by substantial

evidence. Substantial evidence is “more than a scintilla, but less than a

preponderance,” comprised of “such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Hale v. Bowen, 831 F.2d 1007, 1011 (11th




                                          10
Cir. 1987). This is a deferential standard, and we cannot decide the facts anew, re-

weigh the evidence, or substitute or own judgment for that of the Commissioner, even

if we feel the evidence preponderates against it. Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990); Bridges v. Bowen, 815 F.2d 622, 624 (11th Cir. 1987). It is

incumbent upon the reviewing court to examine the findings and decision of the

Commissioner in light of the record in its entirety, not only that evidence which

supports the decision. Owens v. Heckler, 748 F.2d 1511, 1514 (11th Cir. 1984). No

such presumption of validity attaches to the ALJ’s conclusions of law. Brown v.

Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991).

                                  III.   ANALYSIS

      Plaintiff makes four arguments to challenge the Commissioner’s decision: (1)

the ALJ erred when he found that Plaintiff’s medical condition did not qualify as a

“listed” impairment at step three; (2) Dr. Mowerman’s medical source opinions should

have been given “controlling” weight as required by law; (3) the ALJ’s residual

functional capacity analysis is not supported by the substantial evidence and is based

on legal error; and (4) the Commissioner’s appointment of an ALJ to hear her case

violates the Appointments Clause of the United States Constitution. [D.E. 22].

      A.     The Appointments Clause

      Plaintiff’s fourth argument advances her theory that the entire process by

which the ALJ denied her disability request is constitutionally invalid. Since this sets

forth a purely legal argument, we will begin with this contention.

      Pursuant to the Appointments Clause of the United States Constitution,




                                          11
“Officers of the United States” may only be appointed by the President, “Courts of

Law,” or “Heads of Departments.” U.S. CONST. Art. II., § 2, cl. 2; see also Lucia v.

S.E.C., – U.S. –, 1138 S. Ct. 2044, 2050 (2018). In Lucia, the Supreme Court

confronted an Appointments Clause challenge to an ALJ appointed by the Securities

and Exchange Commission. Lucia, 1138 S. Ct. at 2049-50. In that case, the SEC

charged Lucia with misleading investors in connection with retirement products he

offered as part of his business. Id. at 2050. The ALJ ruled that the plaintiff’s products

were misleading, required him to pay hundreds of thousands of dollars in fines, and

banned him from working in the investment industry for the remainder of his career.

Id.

      Lucia appealed the decision to the SEC, arguing that the ALJ who heard his

case had not been appointed by a method conforming with the Appointments Clause

of the United States Constitution. Id. He then challenged the penalties he received

in federal court, where he once again raised a challenge based on the Appointments

Clause argument set forth before the SEC. Id. The D.C. Circuit Court of Appeals

denied the challenge, but when the Supreme Court granted certiorari, it reversed the

decision and remanded the case, finding that his agency appeal should be heard by a

different ALJ who had been appropriately appointed. Id. at 2055.

      Lopez now argues that Lucia applies to the Social Security Administration and

that ALJ Dent had not been properly appointed in the method prescribed by the

Constitution. [D.E. 22, p. 19-20]. In response, the Commissioner argues that Lopez

forfeited this claim by failing to raise it at the administrative level. [D.E. 25, p. 15].




                                           12
Plaintiff, arguing against waiver, contends that her challenge is timely pursuant to

the Supreme Court’s decision in Sims v. Apfel, 508 U.S. 103, 112 (2000), which states

that “[c]laimants who exhaust administrative remedies need not also exhaust issues

in a request for review by the Appeals Council in order to preserve judicial review of

those issues.”

      We agree with the Commissioner. 3 “[O]ne who makes a timely challenge to the

constitutional validity of the appointment of an officer who adjudicates his case is

entitled to a decision on the merits of the question and whatever relief may be

appropriate if a violation indeed occurred.” Ryder v. United States, 515 U.S. 177, 182-

83 (1995) (emphasis added); see also Lucia, 138 S.Ct. at 2055 (“This Court has held

that one who makes a timely challenge to the constitutional validity of the

appointment of an officer who adjudicates his case is entitled to relief.”) (quotation

omitted). Lopez did not “timely challenge” the constitutional validity of the ALJ’s

ability to hear her case when she failed to make her Appointments Clause argument

in the administrative proceedings below. Such a ruling is consistent with District

Courts that have recently confronted the same issue. See generally Page v. Comm’r of

Soc. Sec., 344 F. Supp. 3d 902, 905 (E.D. Mich. 2018) (“As of this date, the courts that

have considered the [Appointments Clause] issue have unanimously rejected attacks

on the validity of the ALJ’s appointment under Lucia brought under 42 U.S.C. §

405(g) where the claimant failed to make a constitutional challenge at the



3      In reaching this conclusion, we decline to make a determination as to whether
Social Security ALJs are “Officers of the United States” subject to the Appointments
Clause.


                                          13
administrative level.”); Britt v. Berryhill, 2018 WL 628211, at *2 (W.D.N.C. Nov. 30,

2018) (denying motion to remand because claimant failed to raise the Appointments

Clause issue during the administrative proceedings); Hughes v. Berryhill, 2018 WL

3239835, at *2 n.2 (C.D. Cal. July 2, 2018) (“To the extent Lucia applies to Social

Security ALJs, Plaintiff has forfeited the issue by failing to raise it during his

administrative proceedings.”); Davidson v. Comm’r of Soc. Sec., 2018 WL 4680327, at

*2 (M.D. Ten.. Sept. 28, 2018) (“Because Plaintiff did not raise her as applied

constitutional challenge at the administrative level or argue that she had good cause

for her failure to do so, Plaintiff has waived her challenge to the appointment of her

Administrative Law Judge).

       Conceding this fact, Lopez nevertheless argues she failed to raise such a

challenge at the administrative level because it would have been impossible for her

to do so. Id. Specifically, Lopez argues that the Commissioner’s decision became final

on December 18, 2017, but that the Supreme Court did not issue the Lucia decision

until June 21, 2018 – almost six months post-denial. Id. Due to the timing of the

Lucia decision, Lopez argues she should “be excused for not raising an Appointments

Clause claim during the administrative proceedings, [as] doing so would have been a

futile waste of time.” Id. at 19.

       The facts presented by the Ryder and Lucia are fatal to this argument. In

Ryder, the petitioner – a member of the United States Coast Guard – challenged his

conviction by court martial. Ryder, 515 U.S. at 179. He appealed the conviction to the

Coast Guard’s Court of Military Review, raising an Appointments Clause challenge




                                         14
to the composition of the issuing court. Id. at 179. After the Court of Military Review

rejected his Appointments Clause challenge and largely affirmed his conviction,

Ryder appealed to the United States Court of Military Appeals, which agreed that

two of the three judges on the Court of Military Review panel had been appointed in

violation of the Appointments Clause. The administrative appeals court nevertheless

affirmed Ryder's conviction, ruling the actions of these judges were de facto valid. Id.

at 179-80. The Supreme Court reversed, finding that the lower court erred when it

accorded “de facto validity to the actions of the civilian judges of the Court Guard

Court of Military Review.” Id. at 188. In doing so, the Court took note that “petitioner

challenged the composition of the Coast Guard Court of Military Review while his

case was pending before that court on direct review” and “raised his objection to the

judges’ titles before those very judges and prior to their action on his case.” Thus, in

Ryder – which pre-dated Lucia by more than twenty years – the petitioner challenged

the appointment of the military officers in the administrative proceedings, just as

Plaintiff was free to do here.

       Likewise, in Lucia, the Court held that the petitioner had raised a “timely”

challenge to the appointment of the ALJ who heard his case because he first raised

the issue during the administrative proceedings that took place before the SEC.

Lucia, 138 S. Ct. at 2055. Lucia then re-asserted the claim to both the federal

appellate court and the Supreme Court on appeal. Id. Thus, the petitioners in Ryder

and Lucia both raised their Appointments Clause challenges at the administrative

level, before the very “entities utilizing the deficiently appointed official or officials.”




                                            15
Abington v. Berryhill, 2018 WL 6571208, at *2 (S.D. Ala. Dec. 13, 2018). The impact

of the timing of the Lucia decision was not the determining factor in both of those

cases, so Plaintiff’s argument must be rejected here.

      If Plaintiff truly wished to raise an Appointments Clause challenge, Lucia and

Ryder require her to have done so either during the proceedings before ALJ Dent, or

to the Appeals’ Council after the ALJ issued his decision. She did neither, and as

such, her request for remand on this basis is denied.

      B.     Dr. Mowerman’s Opinions

      Lopez also challenges the weight the ALJ gave to opinions provided by her

treating psychiatrist, Dr. Samuel Mowerman. [D.E. 22, pp. 7-14]. Plaintiff argues

that those opinions should have been given “controlling” weight, as the law requires,

because Mowerman’s opinions “are fully supported by the Plaintiff’s medical records,

which [document] that the Plaintiff’s psychiatric condition is very unstable.” Id., p. 8.

Once again, we disagree.

      A treating physician’s testimony and opinions must be given “substantial to

considerable weight” unless “good cause is shown to the contrary.” Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (quotation omitted). “Good

cause” exists if the ALJ finds: (1) the treating physician’s opinion was not bolstered

by the evidence; (2) the evidence supports a contrary finding; or (3) the treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records. Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004); see also Edwards

v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991) (holding that “good cause” existed




                                           16
to give little weight to treater’s opinion because it was contradicted by other notes

found in the physician’s own medical records).

      Here, substantial evidence supports the ALJ’s decision to afford Dr.

Mowerman’s opinions “little” weight. ALJ Dent conducted a thorough examination of

the medical records submitted from Dr. Mowerman’s office, a large majority of which

undercut Plaintiff’s claims of a disabling mental condition. With regard to Plaintiff’s

early treatment with Dr. Mowerman, the ALJ noted that “global assessment of

functioning (GAF) scores were in the 60s and 70s – indicating slight to mild

impairments – and there were few references to clinically significant mental status

examination signs/findings.” [R. at 44]. ALJ Dent was also troubled by a lack of

“follow-up records that correlate with the alleged onset date of disability.” Id. In light

of this information, coupled with records from Dr. Mowerman that failed to show

Plaintiff suffering from memory loss or attention deficit, the ALJ found that “the

medical evidence [did] not support the claimant’s allegations of disabling symptoms”

at the time she allegedly began suffering from her disability. Id.

      ALJ Dent’s analysis did not stop there, as he undertook an extensive

examination of the full medical picture painted by Dr. Mowerman’s own records. The

ALJ discussed Plaintiff’s fluctuating condition, which convinced him “the claimant

has severe mental impairments.” [R. at 45]. But “the dearth of recorded deficits in

memory, attention and/or concentration” raised questions as to Dr. Mowerman’s

claims about Plaintiff’s alleged debilitating condition and the extreme limitations

that purportedly occurred as a result. The ALJ also targeted Dr. Mowerman’s opinion,




                                           17
made on January 14, 2015, that Plaintiff had suffered from “one or two episodes of

decompensation…lasting at least two weeks,” finding that “no evidence of a

[decompensation] episode” could be found anywhere in the doctor’s own medical

records.

      Moving to treatment that took place in 2016, the ALJ’s analysis involved a

discussion of various records from Mowerman that indicated Lopez showed signs of

only mild symptomology, or that otherwise indicated she felt “fine.” Id. Most notably,

the ALJ found that on many occasions during their treatment, Dr. Mowerman

declared Plaintiff’s activities of daily living as being “not difficult at all,” which

directly undermined Dr. Mowerman’s findings extreme limitations and marked

difficulties in 2016. Id. at 46 (“Incredibly, Dr. Mowerman nonetheless opined in

December 2016 that the claimant had “extreme” limitations[.] He offered no narrative

analysis explaining why such limitations were appropriate, likely because there are

none, as well as the fact the degree of limitations noted are so significant they strain

the bounds of credulity.”); see also Spencer v. Heckler, 765 F.2d 1090, 1094 (11th Cir.

1985) (ALJ was justified in affording “little” weight to treating physician who “merely

checked boxes on a form without explaining how he reached his conclusions.”).

      Faced with such a record, the ALJ determined that Dr. Mowerman’s opinions

were inconsistent with the doctor’s treatment notes. See R. at 47 (“The Administrative

Law Judge has not ignored the claimant’s reports and allegations, including her

testimony. Yet again though, the claimant has not shown these to be consistent with

the medical evidence and, in particular, the treatment notes from Dr. Mowerman.”).




                                          18
This provided legal support for his determination that those opinions were entitled

to little weight, and the substantial evidence provides more than ample support for

the decision to do so. As such, the ALJ did not commit error that would require

remand.

      Plaintiff’s argument that the ALJ violated Social Security Ruling 16-3p is

likewise unavailing. As an initial matter, Plaintiff’s reliance on such a ruling may be

misplaced here, as the Ruling deals with “subjective symptom evaluation,” not

whether or not medical opinions contained in the record should be given controlling

weight. See SSR 16-3p, 2016 WL 1020935 (Mar. 16, 2016); see also Wills v. Comm’r of

Soc. Sec. Admin., 2019 WL 1207938, at *4 (M.D. Ala. Mar. 14, 2019) (discussing SSR

16-3p in the context of “credibility issues”).

      Nevertheless, even if SSR 16-3p involved an ALJ’s treatment of a medical

source’s opinion, we would nevertheless deny the Motion. The Ruling requires the

Commissioner to evaluate an individual’s symptoms considering all the evidence in

the record; but there is no requirement that the ALJ refer to every piece of evidence,

so long as the opinion utilizes enough analysis to satisfy a reviewing court that the

ALJ gave all of the relevant evidence before him its due regard. Cowart v. Schweiker,

662 F.2d 731, 735 (11th Cir. 1981). ALJ Dent clearly did so here, as evidenced by his

thorough analysis of the records pertaining to Dr. Mowerman’s treatment with

Plaintiff before, during and after her alleged onset date. In light of this analysis,

Lopez “must do more than point to evidence in the record that supports her position”

that her condition is disabling. Sims v. Comm’r of Soc. Sec., 706 F. App’x 595, 604




                                            19
(11th Cir. 2017). Instead, she “must show the absence of substantial evidence

supporting the ALJ’s conclusion.” Id.; see also Black v. Apfel, 143 F.3d 383, 386 (11th

Cir. 1998) (“An ALJ’s failure to cite specific evidence does not indicate that such

evidence was not considered[.]”). She has failed to do so here.

      For these reasons, we find no error in the ALJ’s decision not to give controlling

weight to Dr. Mowerman’s opinion, and will not remand the matter to the

Commissioner based on this argument.

      C.     The Step Three Determination

      In her third argument, Plaintiff states the ALJ committed error at step three

when he determined that Lopez did not suffer from a “listed impairment.” A listed

impairment is one that is considered severe enough to prevent a person from doing

“any gainful activity, regardless of his or her age, education, or work experience.” 20

C.F.R. § 404.1525(a). If a claimant’s impairment “meets or equals one of the listed

impairments, the claimant is conclusively presumed to be disabled.” Bowen v.

Yuckert, 482 U.S. 137, 141 (1987); see also 20 C.F.R. § 404.1520(a)(4)(iii), (d).

      To meet Listing 12.04 for “depressive, bipolar and related disorders,” a

claimant must have (A) a qualifying diagnosis and either (B) extreme or marked

limitation of two mental functioning categories or (C) two years’ history of a “serious

and persistent” mental disorder and both treatment, therapy, or a highly structured

setting and marginal adjustment. See 20 C.F.R., Part 404, Subpt. P, App. 1, § 12.04.

Although the ALJ found that Plaintiff did, indeed, have a qualifying diagnosis, he

also determined that Lopez could not satisfy the Paragraph B and C criteria.




                                           20
      First, the ALJ found that Plaintiff could not satisfy Paragraph B because she

only suffered “moderate” – not “marked” – limitations in all mental functioning

categories, which included her ability to understand, remember or apply information,

interact with others, concentrate, persist or maintain pace, and adapt and manage

herself on a daily basis. [R. at 41-42]. The substantial evidence supports this

determination because – as we discussed above – the ALJ conducted a complete

examination of the medical records supporting Lopez’s claims and found that the

debilitating conditions she described were not supportable with the record evidence.

We likewise find the substantial evidence supports the ALJ’s determination as to the

Paragraph C criteria, as the ALJ noted that the record did not contain enough

evidence to find Lopez suffered “marginal adjustments” despite her long treatment

history related to her mental condition. See generally R. at 47 (“No reasonable mind

could accept such a [significant] assessment when the mental status examination

signs/findings routinely have shown only modest results.”).

      Once again, Plaintiff’s sole argument in support of this claim involves her

citation to a group of medical records prepared by Dr. Mowerman that she argues

definitively establishes her qualification as suffering from a “listed” impairment.

[D.E. 22 at 5-7]. But those records were rightly given “little” weight by the ALJ

because of the inconsistencies between Dr. Mowerman’s opinions as to the alleged

disabling condition and the fairly modest symptoms described in the doctor’s

treatment notes, including those showing Plaintiff having no issues with activities of

daily living. Thus, the only evidence set forth by Lopez to challenge the finding at




                                         21
step three come from a single doctor whose opinions were rightfully afforded little

weight, and this cannot satisfy her burden in showing her impairments meet or equal

one of the listings. Bell v. Bowen, 796 F.2d 1350, 1353 (11th Cir. 1986).

      We also reject Plaintiff’s claim that the ALJ’s “boilerplate” statement as to

Lopez’s ability to meet the Paragraph C criteria requires remand. In the Eleventh

Circuit, an ALJ’s finding that a claimant’s impairments do not meet or equal a listing

“may be implied from the ALJ’s decision.” James v. Comm’r, Soc. Sec. Admin., 657 F.

App’x 835, 838 (11th Cir. 2016); Hutchinson v. Bowen, 787 F.3d 1461, 1463 (11th Cir.

1986) (“We thus consider it clear that the ALJ, in reaching the fourth and fifth steps

of the disability analysis, implicitly found that appellant did not meet any of

the Appendix 1 impairments.”). Contrary to Plaintiff’s argument, the law does not

require the ALJ to provide a thorough explanation as to why or how he determined

that Lopez did not meet the Paragraph C criteria when it is made implicit in his

subsequent analysis at Steps Four and Five. See Hutchinson, 787 F.3d at 1463

(“While Appendix 1 must be considered in making a disability determination, it is not

required that the Secretary mechanically recite the evidence leading to her

determination.”).

      For these reasons, we reject Plaintiff’s arguments with regard to any alleged

failure to properly evaluate Lopez’s condition at Step Three. See Tuberville ex rel.

Rowell v. Astrue, 316 F. App’x 891, 893 (11th Cir. 2009) (“We conclude that – though

the ALJ did not explicitly discuss why Rowell did not actually meet Listing 112.05 –

substantial record evidence supports that Rowell's condition did not actually or




                                          22
functionally meet Listing 112.05 and, therefore, supports the ALJ's ultimate

conclusion that Rowell was not disabled.”).

      D.     Plaintiff’s Residual Functional Capacity

      In her last argument, Plaintiff contends that the ALJ’s RFC analysis: (1) is not

supported by the substantial evidence; (2) failed to comply with Social Security

Ruling 98-6p; and (2) wrongly ignored certain testimony elicited from the VE upon

cross examination from Lopez’s attorney. Each argument fails.

      The regulations define residual functional capacity as “the most [a claimant]

can do despite [his or her] limitations.” 20 C.F.R. § 1545(a)(1). To determine a

claimant’s RFC, an ALJ must make an assessment based on all of the relevant

evidence of record as to what a claimant can do in a work setting despite any physical

or mental limitation caused by the claimant’s impairments and related symptoms. 20

C.F.R. §§ 404.1545(a)(1), 416.945(a). The ALJ must consider the medical opinions in

conjunction with all of the other evidence of record, and must also take into account

all of the medically determinable impairments, including those not deemed “severe,”

and the total limited effects of each. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(2); Jamison

v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (the “ALJ must consider the applicant’s

medical condition as a whole.”).

      Plaintiff’s legal challenges to the ALJ’s RFC analysis are unavailing. 4 Lopez



4      A large portion of her argument focuses on Plaintiff’s contention that the
records of Dr. Mowerman were not considered when the ALJ made his RFC
determination. [D.E. 22, p. 15-16]. This is not the case; the ALJ considered Dr.
Mowerman’s records, found them inconsistent and contradictory to other evidence in
the record, and chose to give them little weight. As discussed above, the substantial


                                          23
first contends that the RFC determination is not supported by substantial evidence

because the ALJ made a “vague” finding that Plaintiff could work in a low-stress job,

which does not comply with SSR 96-8p. That Ruling states:

      The RFC assessment must include a narrative discussion describing
      how the evidence supports each conclusion, citing specific medical facts
      (e.g., laboratory findings) and nonmedical evidence (e.g., daily activities,
      observations). In assessing RFC, the adjudicator must discuss the
      individual’s ability to perform sustained work activities in an ordinary
      work setting on a regular and continuing basis (i.e., 8 hours a day, for 5
      days a week, or an equivalent work schedule), and describe the
      maximum amount of each work-related activity the individual can
      perform based on the evidence available in the case record. The
      adjudicator must also explain how any material inconsistencies or
      ambiguities in the evidence in the case record were considered and
      resolved.

      …

      The RFC assessment must include a discussion of why reported
      symptom-related functional limitations and restrictions can or cannot
      reasonably be accepted as consistent with the medical and other
      evidence.

      …

      The RFC assessment must always consider and address medical source
      opinions. If the RFC assessment conflicts with an opinion from a medical
      source, the adjudicator must explain why the opinion was not adopted.

SSR 96-8p, 1996 WL 374184, at *7.

      The ALJ’s RFC determination complies with SSR 96-8p. In making his

determination, the ALJ “considered all symptoms and the extent to which these

symptoms can reasonably be accepted as consistent with the objective medical




evidence supports this decision, and the ALJ’s analysis regarding the doctor’s note
does not constitute legal error.


                                          24
evidence and other evidence.” [R. at 43]. Contrary to Plaintiff’s argument, the finding

is not vague, as the decision makes clear the ALJ considered the Plaintiff’s entire

medical history, in addition to the credibility of her subjective complaints. [R. at 44-

47]. The ALJ also addressed the medical source opinions from Dr. Mowerman and his

reasons for giving that opinion “little” weight, explaining that it was inconsistent with

other evidence of record, including the doctor’s own treatment notes. Id. He then

discussed the effects of Plaintiff’s impairments on her ability to work on a sustained

basis. Id. at 48-50. This suffices under the law. See Carson v. Comm’r of Soc. Sec., 440

F. App’x 863, 864 (11th Cir. 2011) (“Following [SSR 96-8p’s] rubric, the ALJ fully

discussed and evaluated the medical evidence, [the claimant’s] testimony, and the

effect each impairment has on [the claimant’s] daily activities.”); Freeman v.

Barnhart, 220 F. App’x 957, 960 (11th Cir. 2007) (“[T]he ALJ complied with SSR 96-

8p by considering [the claimant’s] functional limitations and restrictions and, only

after he found none, proceeding to express her residual functional limitations in

terms of exertional levels.”).

      We also disagree that the ALJ committed reversible error when, at the hearing,

he stated that the terms “marked” and “extreme” were not vocationally relevant with

regard to the VE testimony. [D.E. 22, p. 19]. The use of the terms “marked” and

“extreme” – and the disagreement over whether those terms are vocationally relevant

– is nothing more than semantics. The ALJ posed a complete hypothetical question

to the vocational expert, which included all of the limitations resulting from Plaintiff’s

condition that the ALJ found credible. [R. at 49-50; 92-94]. Additionally, even though




                                           25
the ALJ found that Dr. Mowerman’s “marked” and “extreme” limitations to be

vocationally irrelevant, he nevertheless rejected the doctor’s contentions as

inconsistent with the evidence of record.

      The ALJ is “not required to include findings in the hypothetical that he rejected

as unsupported,” and so there was no requirement he needed to address the

additional contentions raised by Plaintiff’s counsel on cross-examination of the VE.

Brown v. Astrue, 298 F. App’x 851, 853 (11th Cir. 2008) (quoting Crawford, 363 F.3d

at 1161). As such, and despite Plaintiff’s arguments to the contrary, the ALJ did not

err in failing to adopt the vocational expert’s testimony in response to a hypothetical

that contained limitations the ALJ found to be unsupported by the record evidence.

See Crawford, 363 F.3d at 1161; Wright v. Comm’r of Soc. Sec., 327 F. App’x 135, 137

(11th Cir. 2009) (“[I]f additional impairments asserted by a claimant are not

supported by substantial evidence, they do not need to be included in a

hypothetical.”); Delia v. Comm’r of Soc. Sec., 433 F. App’x 885, 888 (11th Cir. 2011)

(“Having properly rejected the responses to Delia's hypothetical, the ALJ was free to

accept the VE's responses to his own hypothetical question, fulfilling the burden

placed on the Commissioner at step five to show that there are jobs in the national

economy that [claimant] can perform. Accordingly, we affirm.”).

                               IV.    CONCLUSION

      For the foregoing reasons, we hereby ORDER that Plaintiff’s Motion for

Summary Judgment be DENIED, the Commissioner’s Motion for Summary

Judgment be GRANTED, and the Administrative Law Judge’s decision be




                                            26
AFFIRMED. Judgment is now entered in favor of the Commissioner, and the action

is CLOSED.

     DONE AND SUBMITTED in Chambers at Miami, Florida, this 29th day of

March, 2019.

                                          /s/ Edwin G. Torres
                                          EDWIN G. TORRES
                                          United States Magistrate Judge




                                     27
